Title: From George Washington to Alexander Smith, 17 June 1798
From: Washington, George
To: Smith, Alexander



Sir,
Mount Vernon 17th June 1798.

For such Plank & Scantling as Captn Walters delivered, I have paid, at the rates mentioned in your letter of the 5th Inst.; of which I give you notice, having done it reluctantly, as you did not direct it in your letter, and he could produce no order to that effect.
It was customary, he said, for him to receive payment; knew you expected it in this instance; that you wanted the money; and that he had been three years in your Service. All this might be, and I presume is true; but as my contract was with you, and he a stranger to me, I thought paying the money to him was irregular (under the circumstances I have mentioned) and nothing but the fear of disappointing you caused it to be done by Sir Your Most Obedt Servant

Go: Washington

